Arrington, J.
The appellant, Jewel Boatright, filed bill of complaint in the Chancery Court of Washington County against O. R. Horton and Sam F. Powers, Jr. The appellees answered and filed a cross-bill.
*447Upon a full hearing, the chancellor dismissed the hill and cross-hill, from which decree the appellant appeals and the appellees cross-appeal.
 The evidence upon the issues was sharply conflicting, and as we have held in many cases, the findings of the chancellor will not be disturbed on appeal unless manifestly wrong, since he is better able to determine the truth of the matter than the appellate court.  The chancellor did not make a specific finding of facts, and we have held that “when the chancellor does not make a specific finding of facts, then the court must look to the evidence, and what state of facts, if any, will justify the decree.” Hulett v. Hulett, 152 Miss. 476, 119 So. 581.  We have carefully examined the record in this case and are of the opinion that the evidence supported the chancellor’s decree. It follows that the judgment will be affirmed on direct and cross-appeal.
Affirmed on direct and cross-appeal.
McGehee, G. J., and Hall, Kyle and Gillespie, JJ., concur.